Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Amendment
The amendment filed 04/22/2021 was entered. 
Response to Arguments
Applicant’s arguments with respect to the newly amended independent claim(s) (claims 1 and 7) have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See newly reference Sharma et al. (US Pub. No. 2013/0108552).
Regarding depending claim 3, applicant argued that in Figure 34 of Bourke, the iron oxide nanoparticles are disclosed. These iron oxide nanoparticles are referred to by Bourke in the context of hollow spheres, which when filled with a working gas can be suitable as UCC structures. (Bourke, paragraphs [0278]-[0280]) Bourke does not disclose a precipitation reaction between an ionizable near-infrared-absorbing dye that is in a state dissolved in an aqueous medium and the metal cation of the iron oxide. Further, there is no disclosure anywhere in Bourke that the iron oxide even comes into 
Bourke discloses there is provided a method for producing a change in a medium. The method (1) places in a vicinity of the medium an agent receptive to microwave radiation or radiofrequency radiation, and (2) applies as an initiation energy the microwave radiation or radiofrequency radiation by which the agent directly or indirectly generates emitted light in the infrared, visible, or ultraviolet range to produce at least one of physical and biological changes in the medium [0022].
These precipitated silicates once filed with a working gas are suitable as UCC structures of the invention [0276].
The receptor can include an ionizable -gas containment including an ionizable gas. The receptor in one embodiment can be a free-standing microwave or rf receptor, not attached to the circuitry delivering the microwave or rf power to ionize the gas contained in the receptor. The free-standing microwave or rf receptor of this invention is configured to be disposable in a medium nominally transparent to microwave or rf radiation and nominally opaque to UV or visible light. Accordingly, the walls of the free-standing microwave or rf receptor of this invention are nominally transparent to both microwave or rf radiation and transparent to UV or visible light [0289].
The receptor can include a free space region within the containment which upon ionization of the gas emits at least the second wavelength. The ionizable -gas 
The ionizable -gas containment can be a porous structure permeable to microwave or rf radiation. The porous structure can be at least one of a silicate glass, an alkali glass, a sodium glass, and a phosphate glass. The porous structure can be an ion-exchanged glass structure. The porous structure can have an outside water glass to seal an ionizable gas inside [0293]. The ionizable -gas containment can be at least one of a silica gel, a precipitate silicate, a cenosphere, a conductosphere, or a hollow sphere [0294]. Notice how the receptor can include an ionizable -gas containment including an ionizable gas which can be a porous structure permeable to microwave or rf radiation further where said porous structure. FIG. 34 is micrograph of Iron Oxide nanoparticles.
Hossainy discloses a medical device with a coating including nanoshells comprising iron, iron oxide, solvents evaporation including particle supercritical fluid solvent extract [0092] [0122] allowing for particle release. Hossainy further teaches that a method that is particularly suitable for the preparation of particles is precipitation. This method involves dissolving the polymer and drug in an organic phase which is miscible in water. The solution is added to an aqueous solution containing a colloid stabilizer, a non-solvent for the polymer and the drug, such that the polymer and drug precipitate to form particles [0088][0115] [0123] [0124] [0128].
	 As such, a precipitation product with anion on near-infrared absorbing dye is an iron ion would be realized.  Notice that independent claim 1 is currently amended and with the current limitations Sharma was added to the rejection of claim 1. Sharma further strengthens the rejection. Notice that Sharm is also directed to fluorescent core-in a silica shell. The dye is ion-paired with a cationic polymer and/or with a multivalent cation as a precipitated non-soluble matrix. In an exemplary embodiment, a FDA approved fluorescent dye, indocyanine green ( ICG), is used. In one embodiment, the cationic polymer is chitosan treated by tripolyphosphate [0008] [ [0029] [0030] [0032].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourke, Jr. et al.  (US Pub. No. 2011/0117202 A1) in view Hossainy et al. (US Pub. No. 2010/0330147 A1) and Sharma et al. (US Pub. No. 2013/0108552 A1).
With regards to claim 1, Bourke discloses a method for preparing a near-infrared-absorbing dye-based composite particle [0499] [0505] [0517] [0554] [0566] [0611], comprising a first step, in which an ionizable [0007] [0125] [0505] [0554] [0571]  near-infrared-absorbing dye [0125] [0191] [0485] [0571] [0578], that is in a state dissolved in an aqueous medium, undergoes a precipitation reaction with an ionic compound capable of providing a metal cation that is able to form a precipitation product with an anion of the near-infrared-absorbing dye [0274] [0275] [0294] (Claim 20), and forms a water-insoluble salt of the near-infrared-absorbing dye; and a second step, in which a 
Bourke fails to expressly disclose the surfactant as one of a polymeric surfactant and undergoing precipitation reaction with ionic compound comprising metal cation with composites particles further including water insoluble salts. Hossainy discloses a medical device with a coating including nanoshells comprising iron, iron oxide, solvents evaporation including particle supercritical fluid solvent extract [0092] [0122] allowing for particle release. Hossainy further teaches that a method that is particularly suitable for the preparation of particles is precipitation. This method involves dissolving the polymer and drug in an organic phase which is miscible in water. The solution is added to an aqueous solution containing a colloid stabilizer, a non-solvent for the polymer and the drug, such that the polymer and drug precipitate to form particles [0088][0115] [0123] [0124] [0128]. 
In view of the utility, in order to prepare particles that are particularly suitable as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bourke to include the teachings such as that taught by Hossainy 
Sharma is directed to fluorescent core-shell nanoparticle wherein a core comprising a water soluble fluorescent dye is encapsulated in a silica shell. The dye is 
In view of the utility, in order to prepare particles that are particularly suitable as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bourke and Hossainy to include the teachings such as that taught by Sharma
With regards to claim 2, Bourke discloses the second step not only supports the water-insoluble salt of the near-infrared-absorbing dye in the particle of the polymeric surfactant, but also further supports, in the particle of the polymeric surfactant, an additive selected from the group consisting of a therapeutic agent, a diagnostic agent, and a contrast agent [0528]. Hossainy also teaches the claim [0063] [0116].
With regards to claim 3, Bourke discloses, in the first step, the metal cation that is able to form a precipitation product with an anion of a near-infrared-absorbing dye is an iron ion (Figure 34). Notice that Hossainy also teaches the nanoshells including iron or iron oxide. 
With regards to claim 4, Bourke discloses, in the first step, the ionizable near-infrared-absorbing dye is at least one selected from the group consisting of a hydrophilic cyanine dye comprising a sulfonate group, indocyanine green (ICG), cyanine 5.5 (Cy5.5), and cyanine 7 (Cy7) [0517].

With regards to claim 6, Bourke discloses near-infrared-absorbing dye-based composite particle being prepared exhibits inhibition of non-specific aggregation, inhibition of absorption into serum proteins, inhibition of photodegradation, or a combination thereof, compared to the ionizable near-infrared-absorbing dye of the first step [0124] [0153] [0154] [0155].
With regards to claim 7, see the rejections of claim 1 and 5. Furthermore notice that Bourke teaches thermal energy and acoustic energy activation [0558]. Sharma also discloses both photothermal and photoacoustic energies being used [0005].
With regards to claim 8, see the rejection of claim 4.
With regards to claim 9, Bourke discloses the claimed invention according to claim 7 and colloidal compositions [0533] but fails to expressly disclose the composite particle is a nanoparticle that is able to be dispersed as a colloidal particle in a bodily fluid. Hossainy discloses the missing limitations [0087] [0123]. In view of the utility, in order to prepare particles that are particularly suitable depending on the needs of the application, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bourke to include the teachings such as that taught by Hossainy. 
With regards to claims 10, 12 and 13, Bourke modified discloses the claimed invention according to claim 7 but fails to expressly disclose the specific molecular weight, the amounts parts by weight of particular elements and a heat source heated to 
The examiner takes official notice of the fact that these ranges are well known and conventional in the radiation and therapeutic arts. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include these particulars, the specific molecular weight, the amounts parts by weight of particular elements and a heat source heated to 45 C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include the teachings as is well known and general in the arts for the purpose of improving the activation and signals.
With regards to claim 11, see the rejection of claim 2.
With regards to claim 14, see the rejection of claims 1 and 7.
With regards to claim 15, see the rejection of claim 2.
With regards to claim 16, Bourke discloses the method for photothermal treatment, comprising (a) administering the near-infrared-absorbing [0571] composite particle of claim 7 to a patient [0125] [0180]; and (b)   applying photoirradiation to allow the near-infrared-absorbing composite particle to absorb light in the near-infrared region and generate heat [0005].
With regards to claim 17, Bourke discloses the wherein step (a) is a step to administer the near-infrared-absorbing [0571]  composite particle to the blood vessel of a patient to be accumulated in a cancer cell [0306], and step (b) is a step to perform a 
With regards to claim 18, Bourke discloses the method for realizing photothermal or photoacoustic imaging or mapping, comprising: (a) administering the near-infrared-absorbing composite particle [0571] of claim 7 to a subject; and (b) applying photoirradiation  [0484] [0521] [0571] [0628] [0629] to allow the near-infrared-absorbing composite particle to absorb light in the near-infrared region and generate heat and thereby provide a photothermal or photoacoustic signal or image [0627].
With regards to claim 19, Bourke fails to expressly the claimed ionic compound. Sharma discloses wherein the ionic compound comprises the metal cation and an anion, wherein the anion comprises an ammonium ion, a nitrate ion, a bicarbonate ion, a chlorate ion, a halide ion, a sulfate ion, or a combination thereof, and
wherein the metal cation is an iron ion[0009] [0030] [0032]. In view of the utility, in order to prepare particles that are particularly suitable as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bourke to include the teachings such as that taught by Sharma
With regards to claim 20, Bourke fails to expressly claim product as claimed. Sharma discloses washing the precipitation product and dispersing the washed precipitation product in a solvent to prepare the dispersion [0009] [0032]. In view of the utility, in order to prepare particles that are particularly suitable as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bourke to include the teachings such as that taught by Sharma
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DJURA MALEVIC/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884